DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiou et al. (US 2015/0024474).

Regarding claim 11 Chiou et al. discloses thermal cycler device, comprising: (See Chiou Abstract wherein the device is a thermal cycler)
a plurality of heating blocks, for performing heat transfer to slide plate devices;(See Chiou Figs. 1-7 wherein a plurality of heat blocks 201, 202, etc. perform heat transfer to slide plate devices ) 


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chun et al. (US 2019/0358637).
Regarding claim 11 Chun et al. discloses a thermal cycler device, comprising (See Chen Abstract)
a plurality of heating blocks, for performing heat transfer to slide plate devices;(See Chun Figs. 8A-12 wherein a plurality of heating blocks 220 and 230 perform heat transfer to slide plate devices)
a water cooling device, using a waterway to enter the heating block to perform cooling. (See Chun Figs. 8A-12 has a water cooling device comprising a waterway 364 to enter the heating block and perform cooling)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al. (US 2015/0024474) and further in view of Chun et al. (US 2019/0358637).

Regarding Claim 1 Chiou et al. discloses a thermal cycler device, comprising:
an annular conveying element, having a closed circular conveying path; (See Chiou Fig. 4 wherein an annular conveying element 101 has a closed circular conveying path.)
a plurality of slide plate device holding elements, disposed on the annular conveying element for holding a plurality of slide plate devices, and each of the slide plate device holding elements are arranged side by side along the circular conveying path at the same angle; (See Chiou Fig. 4 and [0036]wherein a plurality of slide plate holding devices 102 are disposed on the annular conveying element side by side at the same angle, i.e. 60 degrees.)
a plurality of heating blocks, disposed under the annular conveying element; (See Chiou Fig. 4 wherein a plurality of heating blocks 211-216 are disposed under the annular conveying element.)
a cooling device, cooling the plurality of the heating blocks, (See Chiou [0033] wherein a cooling device, i.e. cooling means, are provided to cool the plurality of heating blocks.)



Chiou et al. does not specifically disclose a pressing element, disposed above the plurality of slide plate device holding elements, having a plurality of pressing blocks, each of the pressing blocks respectively corresponding to each of the heating blocks; and

Chun et al. discloses a thermal cycler comprising a plurality of heating blocks and a cooling debvice wherein a reaction vessel, in a reaction vessel holding device, to be heated and/or cooled is moved into and out of contact with the plurality of heating blocks a pressing element comprising a pressing block disposed above the holding device and corresponding the heating block to press the vessel into contact with the heating block and more effectively perform heat transfer.


Furthermore in regards to a plurality of pressing blocks it is noted that such a modification would have required a mere duplication of parts which would have been obvious to one of ordinary skill in the art at the time of filing because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 


Regarding claim 2 modified Chiou discloses all the claim limitations as set forth above as well as the device wherein each of the slide plate device holding elements is arranged side by side along the circular conveying path at an angle of 60 degrees. (See Chiou Abstract, Fig. 4, and [0037] wherein the slide plate holding elements 102 are arranged side by side along the circular conveying path at an angle of 60 degrees.)

Regarding claim 3 modified Chiou discloses all the claim limitations as set forth above and appears to disclose a water cooling device using a waterway to enter the heating block for cooling. Chiou [0028]-[0029] wherein a medium including water, circulates in some form of waterway, to perform cooling of the heating block.)


It would have been obvious to one of ordinary skill in the art at the time of invention to provide a waterway as described by Chun in the device of Chiou to perform cooling because such a waterway allows accurate control of reaction vessel temperature as would be desirable in the device of modified Chiou.

Regarding claim 4 modified Chiou discloses all the claim limitations as set forth above as well as the device, wherein the water cooling device cools the heating block from 95°C to 60°C in 18 seconds.
It is noted that the water cooling device of the cited prior art is fully capable of cooling the heating block from 95C to 60C in 18 seconds by providing water of appropriate temperature and flow rate.  Such limitations are directed to materials worked on and intended uses of the claimed device which do not define structural limitations which differentiate the claimed invention from the cited prior art as the cited prior art is fully capable of being utilized in such a manner. See MPEP 2114 and 2115.

Regarding claim 7 modified Chiou discloses all the claim limitations as set forth above 7but does not specifically disclose a plurality of elastic supporting elements corresponding to each of the slide plate device holding elements.



It would have been obvious to one of ordinary skill in the art at the time of invention to provide elastic elements as described by Chun to correspond to each heat block and reaction holding element in the device of modified Chiou because such elastic elements allow for improved movement of a reaction vessel with respect to a heat block as would be desirable in the device of modified Chiou.

Regarding claim 8 modified Chiou discloses all the claim limitations as set forth above as well as the device wherein the annular conveying element stops operating at every fixed angle. (See Chiou Fig. 4 wherein the annular conveying element stops at every fixed angle to heat the slides to desired temperatures.)
Furthermore such limitations are directed to intended uses of the claimed device which do not define structural elements which differentiate the claimed inventions from the cited prior art. See MPEP 2114.



Chun et al. discloses a heating device for heating a plurality of heating block comprising heating bars. (See Chun [0135] wherein a plurality of heating bars heat heating blocks.)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide heating bars to heat heating blocks as described by Chun et al. in the device of Chiou because heating bars are known heating elements which allow effective heating a heat block to perform thermal cycling of samples and one would have a reasonable expectation of success in utilizing such a heat source in the device of modified Chiou.

Regarding claim 10 modified Chiou discloses all the claim limitations as set forth above as well as the device wherein the heating bars heats the
heating block to 95°C.
It is noted that the heating bars of the cited prior art are fully capable of heating the heating block to 95C by heating said bars to such a temperature.  Such limitations are directed to materials worked on and intended uses of the claimed device which do not define structural limitations which differentiate the claimed invention from the cited prior art as the cited prior art is fully capable of being utilized in such a manner. See MPEP 2114 and 2115.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Chiou et al. (US 2015/0024474) in view of Chun et al. (US 2019/0358637) as applied to claims above, and further in view of Figley et al. (US2018/0154363).

Regarding claim 5 modified Chiou discloses all the claim limitations as set forth above but does not specifically disclose heating bars for heating the plurality of heating blocks.

Chun et al. discloses a heating device for heating a plurality of heating block comprising heating bars. (See Chun [0135] wherein a plurality of heating bars heat heating blocks.)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide heating bars to heat heating blocks as described by Chun et al. in the device of Chiou because heating bars are known heating elements which allow effective heating a heat block to perform thermal cycling of samples and one would have a reasonable expectation of success in utilizing such a heat source in the device of modified Chiou.

Modified Choiu does not specifically disclose the cooling device comprising a fan. 

Figley et al. discloses a thermal cycler wherein a cooling device comprises a fan utilized in conjunction with a heater and other cooling elements.  (See Figley [0090])

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a fan as described by Figley et al. in the device of modified Chiou because such a fan is known in the art to be provided in thermal cyclers such as those described by Chiou and such a fan allows for effective cooling in conjunction with other cooling devices as would be desirable in the device of modified Chiou and one would have a reasonable expectation of success in so doing.

 wherein after the heating block is cooled to 60°C, the specific temperature is maintained by using the fan device and the heating bars.
It is noted that heating block of the cited prior art is fully capable of being cooled to to 60C in by providing utilizing the fan and heating bars.  Such limitations are directed to materials worked on and intended uses of the claimed device which do not define structural limitations which differentiate the claimed invention from the cited prior art as the cited prior art is fully capable of being utilized in such a manner. See MPEP 2114 and 2115.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799